Kirkpatrick, C. J., and Rossell, J.
Were of opinion, that this was not the error of the court, but a misprision of the clerk, and amendable.
Pekhsxn'Gtoit, J.
I have had some doubts as to the propriety of this amendment, it going to the introduction of a new judgment; but on a little reflection, [*] I concur with my brethren. From the voluminous subject of amendment found in our law books, 1 think this rule is to be extracted, that where the court pronounce a wrong judgment, it cannot be amended after the [747] term; but the error of the clerk in recording the judgment pronounced, may; that is, the record may be so amended as to comport with what was really and truly done.
Kirkpatrick, C. J.
That is the true rule.
By ale the Court. — Let the amendment be made.
Cited is Hay v. Estell, 3 C. E. Gr. 251; Davis v. Township of Delaware, 13 Vr. 515.